department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name org address date date xx date address address person to contact badge number contact telephone number contact address last date for filing petition certified mail and return reciept dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code recognition of your exemption under internal_revenue_code sec_501 is revoked beginning july 20xx for the following reason s you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible effective july 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety- first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication internal_revenue_service department of the treasury watt ave sa6209 eo mv sacramento ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a name of taxpayer org explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service 20xx06 schedule no or exhibit of legend org organization name xx date xyz state founder founder issue should the tax-exempt status of org be revoked for failure to operate for charitable and or educational_purposes as set forth in internal_revenue_code sec_501 facts founder is the founder executive director and founder of org org was incorporated on december 19xx it’s stated specific purpose was to promote awareness of all families facing new diagnosis as well as living with the effects of cancer in a greater scope than ever before to support cancer on june 20xx founder informed me that the organization had ceased operation in 20xx she stated that a grant that they were counting on did not come through the organization did not have the funds to continue operations she told me that there were no corporate assets left to distribute since this conversation have not been able to reach or locate founder on 20xx founder filed for bankruptcy under ch according to the xyz secretary of states website under business filings the org’s corporate status was revoked on 20xx no books_or_records were maintained or provided to the irs with regards to org’s operations law internal_revenue_code sec_501 includes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a rev department of the treasury - internal_revenue_service page -1- form 886-a name of taxpayer org explanation of items department of the treasury - internal_revenue_service tax identification_number year period ended schedule no or exhibit 20xx06 of legend org organization name xx date xyz state founder founder regulations sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_6033-2 states that every organization which is exempt from is required to file an annual information_return shall submit such tax whether or not it additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of of subtitle a of the code section subchapter_f sec_501 and following chapter and chapter of subtitle d of the code government’s position in order to qualify for and maintain exemption from income_tax per internal_revenue_code sec_501 it must be demonstrated that the organization is operated for any of the exempt purposes set forth in the aforementioned section as documented in the facts section of this report the organization could not provide any of the books_and_records as requested by the internal_revenue_service thus an audit of the organization’s records could not be conducted by the agent in addition the executive director could not discuss explain any of the activities that the organization may have conducted as a result the organization failed to demonstrate to the secretary that it is operated for any if the exempt purposes as described in internal_revenue_code sec_501 since org has ceased operations as an organization they cannot be located and they are listed by the state of xyz as being revoked they no longer qualify as an organization described under sec_501 c per regulations sec_1_6033-2 in order to demonstrate that an organization should be exempt from taxation adequate and proper records must be maintained and provided to the internal_revenue_service the organization failed to provide a means to be contacted and thus failed to make available to the service the records necessary to demonstrate that it operates for the furtherance of some exempt activity as set forth in sec_501 of the internal_revenue_code per internal_revenue_code sec_501 to qualify as an organization described in the aforementioned code section the entity must be a corporation community chest fund or foundation since the corporate status of org has been revoked by the state form 886-a rev department of the treasury - internal_revenue_service page -2- form a name of taxpayer org explanation of items department of the treasury - internal_revenue_service tax identification_number year period ended schedule no or exhibit 20xx06 of legend org organization name xx date xyz state founder founder xyz the entity does meet the basic requirements of sec_501 as it is nota corporation community chest fund or foundation taxpayer’s position the organization could not be reached for their position conclusion the tax-exempt status of org under internal_revenue_code sec_501 must be revoked effective january 20xx thus contributions to org are no longer tax deductible when the revocation becomes final appropriate state officials will be notified of such action in accordance with sec_6104 a closing conference was not offered as the organization can not be located form 886-a rev department of the treasury - internal_revenue_service page -3-
